MORTON, District Judge.
[1] The referee has found that the alleged bankrupt “did not get this merchandise with the intent of not paying for it,” and also “that the claimant had reason to know his [the alleged bankrupt’s] situation, and that he took his chances in shipping part of the goods ordered.” Certificate, p. 3. These findings do not appear on the face of the report to be erroneous, and, the evidence not being reported, are final.
[2] They dispose of the controversy. When it appears that a person who knew he was insolvent bought goods on credit, it would usually be inferred that he did not expect or intend to pay for them. But the intention not to pay is a fact to be established, and the surrounding circumstances may show that the debtor, when he bought the goods, expected to be able to pay for them, and intended to do so. If the seller is apprised of the buyer’s precarious condition, but notwithstanding goes on and “takes a chance,” a claim that he was defrauded is difficult to maintain.
Order of referee affirmed.
Petition dismissed.

<§=For other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes